TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2015



                                      NO. 03-14-00148-CV


                               Mehmet Turan Erkan, Appellant

                                                 v.

                                 Habibe Nalan Erkan, Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 6, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was error requiring

correction. Therefore, the Court modifies the trial court’s judgment to delete the requirement

that appellant must obtain and maintain a home with a separate bedroom for each child before

the children may visit overnight. The Court affirms the judgment as modified. Each party shall

bear the costs of appeal incurred by that party, both in this Court and the court below.